Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/25/2021 has been entered.

Information Disclosure Statement

The information disclosure statement submitted on 02/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Statman Reg. No. 71638 on 12/27/2020. 


1.	(Currently amended) A method, comprising:
at an electronic device with a display and one or more input devices:
            displaying, on the display, a user interface for managing virtual workspaces, wherein displaying the user interface includes concurrently displaying:
                        a representation of a first virtual workspace;
                        a representation of a second virtual workspace, wherein the second virtual workspace is different from the first virtual workspace, and wherein the representation of the first virtual workspace and the representation of the second virtual workspace are displayed in a first region of the user interface for managing virtual workspaces;
                        representations of a plurality of application windows associated with the first virtual workspace, wherein the representations of the plurality of application windows associated with the first virtual workspace are displayed in a second region of the user interface for managing virtual workspaces, wherein the second region is different from the first region; and
                        a selectable user interface object for generating new virtual workspaces;
while displaying the user interface for managing virtual workspaces, detecting a user input, via the one or more input devices, at a location that corresponds to the selectable user interface object; and
            in response to detecting the user input, updating, on the display, the user interface for managing virtual workspaces to include a representation of a third virtual workspace, wherein the third virtual workspace is different from the first virtual workspace and the second virtual workspace.
3. 		(Canceled) 

13. 		(Currently amended) A system comprising: 
		one or more processors; 
		memory; 
		a display; one or more input devices; and 

			displaying, on the display, a user interface for managing virtual workspaces, wherein displaying the user interface includes concurrently displaying: 
				a representation of a first virtual workspace; 
				a representation of a second virtual workspace, wherein the second virtual workspace is different from the first virtual workspace, and wherein the representation of the first virtual workspace and the representation of the second virtual workspace are displayed in a first region of the user interface for managing virtual workspaces;
				representations of a plurality of application windows associated with the first virtual workspace, wherein the representations of the plurality of application windows associated with the first virtual workspace are displayed in a second region of the user interface for managing virtual workspaces, wherein the second region is different from the first region; and
				a selectable user interface object for generating new virtual workspaces; 
			while displaying the user interface for managing virtual workspaces, detecting a user input, via the one or more input devices, at a location that corresponds to the selectable user interface object; and 
			in response to detecting the user input, updating, on the display, the user interface for managing virtual workspaces to include a representation of a third virtual workspace, wherein the third virtual workspace is different from the first virtual workspace and the second virtual workspace. 


19. 		(Currently amended) 	A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device with a display and one or more input devices, cause the electronic device to: 
		display, on the display, a user interface for managing virtual workspaces, wherein displaying the user interface includes concurrently displaying: 

			a representation of a second virtual workspace, wherein the second virtual workspace is different from the first virtual workspace, and wherein the representation of the first virtual workspace and the representation of the second virtual workspace are displayed in a first region of the user interface for managing virtual workspaces;
			representations of a plurality of application windows associated with the first virtual workspace, wherein the representations of the plurality of application windows associated with the first virtual workspace are displayed in a second region of the user interface for managing virtual workspaces, wherein the second region is different from the first region; and
			a selectable user interface object for generating new virtual workspaces; 
		while displaying the user interface for managing virtual workspaces, detect a user input, via the one or more input devices, at a location that corresponds to the selectable user interface object; and 
		in response to detecting the user input, update, on the display, the user interface for managing virtual workspaces to include a representation of a third virtual workspace, wherein the third virtual workspace is different from the first virtual workspace and the second virtual workspace.

26. 		(Currently amended) The method of claim 1, further comprising: 
		displaying, on the display, a dock concurrently with the representation of the first virtual workspace, the representation of the second virtual workspace, and the representations of the plurality of application windows associated with the first virtual workspace; 
		wherein the dock is displayed in a third region of the display different than the first region of the user interface for managing virtual workspaces and the second region of the user interface for managing virtual workspaces; and 
		wherein the dock comprises shortcuts to one or more applications.

29. 		(Currently amended) The method of claim 1, wherein the first region of the user interface for managing virtual workspaces and the second region of the user interface for managing virtual workspaces are vertically offset. 

32. 		(Currently amended)) The method of claim 1, wherein the representation of the first virtual workspace and the representations of the plurality of application windows associated with the first virtual workspace are displayed in a two-dimensional desktop plane.

35.		(Canceled)

41. 		(Currently amended) The system of claim 13, the one or more programs further including instructions for: 
		displaying, on the display, a dock concurrently with the representation of the first virtual workspace, the representation of the second virtual workspace, and the representations of the plurality of application windows associated with the first virtual workspace; 
		wherein the dock is displayed in a third region of the display different than the first region of the user interface for managing virtual workspaces and the second region of the user interface for managing virtual workspaces; and 
		wherein the dock comprises shortcuts to one or more applications.

44. 		(Currently amended) The system of claim 13, wherein the first region of the user interface for managing virtual workspaces and the second region of the user interface for managing virtual workspaces are vertically offset.

47. 		(Currently amended) The system of claim 13, wherein the representation of the first virtual workspace and the representations of the plurality of application windows associated with the first virtual workspace are displayed in a two-dimensional desktop plane.

50.		(Canceled)

56. 		(Currently amended) The non-transitory computer readable storage medium of claim 19, the instructions, when executed by the one or more processors of the electronic device, further cause the electronic device to: 

			display, on the display, a dock concurrently with the representation of the first virtual workspace, the representation of the second virtual workspace, and the representations of the plurality of application windows associated with the first virtual workspace; 
			wherein the dock is displayed in a third region of the display different than the first region of the user interface for managing virtual workspaces and the second region of the user interface for managing virtual workspaces; and 
			wherein the dock comprises shortcuts to one or more applications.

59. 		(Currently amended) The non-transitory computer readable storage medium of claim 19, wherein the first region of the user interface for managing virtual workspaces and the second region of the user interface for managing virtual workspaces are vertically offset.’

62. 		(Currently amended) The non-transitory computer readable storage medium of claim 19, wherein the representation of the first virtual workspace and the representations of the plurality of application windows associated with the first virtual workspace are displayed in a two-dimensional desktop plane.


The following is an examiner’s statement of reasons for allowance:

In addition to applicant appeal brief filed 11/16/2020, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 13 and 19 when taken in the context of the claims as a whole.  Specifically, the combination of displaying a user interface for managing virtual workspaces including representation of workspaces and application windows displayed in separate regions, with an object for generating new virtual workspaces, with in response to input updates display for an additional third workspace.

Newly cited art McCann (US 20110087989 A1) teaches a workspace interface with workspaces and a button to add a workspace (see Fig. 8 806 and ¶57-58)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 13 and 19 as a whole.
Thus, claims 1, 13 and 19 are allowed over th40e prior art of record.
Claims 2, 4-12, 14-18, 20-34, 36-49 and 51-63 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 11/16/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /BEAU D SPRATT/ Primary Examiner, Art Unit 2143